 In the Matter of U. S. BEDDING COMPANYandUNITED FURNITUREWORKERS OF AMERICA, C. I. O..Case No. R-5792.-Decided September 0, 1943Messrs. A. D. WaldauerandHarry U. Scruggs,both of Memphis,Tenn., for the Company.Mr. Bernard Hiatt,of Memphis, Tenn., for the C. I. O.Mr. Newell N. Fowler,of Memphis, Tenn., for the A. F. L.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,C. I. 0., on behalf of its Local No. 282, herein collectively called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of U. S. Bedding Company,Memphis, Tennessee, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Earl S. Bellman, Trial Examiner. Said hearing was held atMemphis, Tennessee, on July 30 and 31, and August 2,1943.The Com-pany, the C. I. 0., and Upholsterers' International Union of NorthAmerica, Local No. 417, herein called the A. F. L., appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Company and the A. F. L. joined in a motion to dismissthe petition herein, which was referred by the Trial Examiner to theBoard.For reasons hereinafter stated this motion is denied.Subse-quent to the hearing, the Company made a further motion that theBoard conduct an oral hearing on its motion to dismiss.This motionis hereby denied, since the matters in issue have been adequately arguedin briefs.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.52 N. L.R. B., No. 56.382 U. S. BEDDING COMPANY383Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYU. S. Bedding Company, a Georgia corporation, is engaged in themanufacture of mattresses, springs, steel and canvas cots, bed springsand box springs, divans, and chairs. In the course and conduct of itsbusiness it operates and maintains a plant located in Memphis, Tennes-see,with which we are concerned herein.During the year 1942, theCompany purchased raw materials for use at its Memphis plant whichwere valued at approximately $900,000, of which approximately 75percent originated from points outside the State of Tennessee.Dur-ing the same period the Company manufactured finished productsvalued at approximately $1,500,000, of which approximately 89 per-cent was shipped to points outside the State of Tennessee.Between65 and 70 percent of the dollar value of the finished products of theCompany was manufactured pursuant to contracts having a directrelationship to the national war effort.We find that the Companyis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDLocal No. 282, United Furniture Workers of America, is a labororganization 1 affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.-Upholsterers' International Union of North America, Local No.417, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 5, 1941, the Company and the A. F. L. executed a con-tract providing for exclusive recognition of the latter as the bargain-ing representative of its production and maintenance employees. Itfurther provided for a yearly term subject to renewal in the absenceof 30 days' notice by either party prior to any expiration date.Thiscontract was automatically renewed in 1942, and no notice of termina-tion was given by either party by July 1943.The contracting parties1 The Company contends that the C.I.O. is not a bona fide labor organization,allegedlybecause all of its members are Negroes.Although the record does not disclose that theC. I O. has among its membership any of the white employees of the Company, such em-ployees are eligible for membership.(Preamble to Constitution of the United FurnitureWorkers of America.)There is nothing in the record indicating that white employeeshave been refused- membership. It is obvious that the C.I.O. is a labor organizationwithin the meaning of the Act. The contention of the Company is accordingly rejected. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontended at the hearing that the contract has again renewed itselfand thus constitutes a bar to the instant proceeding.On or about April 29, 1943, the C. I. O. notified the Company of itsclaims of representation.The Company replied by letter stating thatits president would be willing to discuss the matter.On or aboutMay 3, 1943, the Company met with representatives of both the C. I. O.and the A. F. L., at which time the C. I. O. was informed that theCompany's contract with the A. F. L. would expire in August 1943.After receiving this information, the C. I. O. filed the petition hereinon May 7, 1943. Subsequently, as a result of negotiations betweenagents of the Board, the Company, and the labor organizations herein,the parties executed a consent election agreement which was there-after approved on June 28, by the Regional Director.The agreementprovided for an election to be held on July 23, among the Company'semployees in the stipulated unit who were on the pay roll of theCompany as of July 14.However, on July 21, the Company withdrewits consent to the election and on the following day the RegionalDirector issued a notice of cancelation of the election.Inasmuch as the C. I. O. gave notice of its representation claim andfiled the petition herein prior to the renewal date of the contract, thecontract, under the Board's well-settled policy, does not constitute abar to this proceeding.2'The Company and the A. F. L. further strongly urge, however, insupport of their motion to dismiss, that a limitation on the expenditureof Board's funds ,in the current Appropriations Act 3 precludes theBoard from proceeding in this case.The provision in question is asfollows :No part of the funds appropriated in this title shall be used inany way in connection with acomplaintcase arising over an agree-ment between management and labor which has been in existencefor three months or longer withouta complaintbeing filed . . .[Italics supplied.]Since the above-cited provision clearly indicates that it is applicableto complaint proceedings brought pursuant to Section 10 of the Act,rather than to representation proceedings pursuant to Section 9 ofthe Act, we find this contention to be without merit.42Matter of SerweeWoodHeel Co Inc,41 N L R B.45;Matter of Pressed Steel CarCo.,41 N L R B.1 ; Matter of GeneralMotorsCorp ,40 N. L R. B 1233;Matter of Fire-stone Tire and RubberCo., 40 N L R B71 ; Matter of Hall Mfg Co,40 N L R B. 14.3National Labor Relations Board Appropriations Act, 1944, Title IV, Act of July 12,1943, P L 135, 78th Congiess, 1st Session4It does not follow that plain and unambiguous language of the Act is to be construedas urged by the Company and the A. F. L by reason of the fact that in the debates on thebill certain members of Congress used language which suggests that the limitation appliesto representation casesThe National Labor Relations Act, and the Boaid's rules, pro-cedures and decisions thereunder, clearly differentiate between complaint and iepiesenta-tion cases, a fact well known to the Congi ess Ti.S.BEDDINGCOMPANY385Accordingly, we find that the contract of August 5, 1941, and anyrenewal or alleged renewal thereof, does not constitute a bar to theinstant proceeding.Statements of the Regional Director and the Trial Examiner,introduced into evidence at the hearing indicate that the C. I. 0.and the A. F. L. each represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company and the A. F. L. have maintained collective bargain-ing relationswith each other since August 1941. In the August 1941agreementthe Company recognized the A. F. L. as the exclusivebargaining representative of "all productionand maintenance em-ployees [of the Company], exclusive of superintendents,foremen,clericalworkers, and engineers."The C. I. 0. contends that, withminor variations," the same unit continues to remain appropriate.The A. F. L. asserts that (a) no appropriate unit should, at thepresent time, include the common laborers because of the allegedheavy turn-over of personnel among this class, and (b) the unitsought by the C. I. 0. is inappropriate in that it would be dominatedby unskilled and transitory Negroes. It contends, in substance, thatthe appropriate unit should now be confined solely to skilled em-ployees aThe Company contends that the Board should make noRThe Regional Director reported that the C.I0 submitted 179 membership cardsbearing apparently genuine signatures of which 88 contained the names of personsappear-ing upon theCompany's pay roll ofJuly 14, 1943Said pay roll contained the names of216 persons in the appropriate unit.The C. I. 0 has,therefore,made a representation showing of about 36 percentWefind this substantial,contrary to the contentionof the A. F L, withoutregard to the factthat the contract between the Company andthe A. F. L hasa maintenance of member-ship clause.The Trial Examiner reportedthat the A FL submitted at the hearing 103 designationcardsof two types,all bearing apparently genuine original signatures and indicating thatthe Companywas the employer of persons whose signature appealed thereonIn addi-tion,the A F Lsubmitted 117 designations of a third type bearing apparently genuineoriginal signatures,of which 66contained the.names of persons appearing upon the afore-mentionedpay roll.6The C I 0.,as indicated by its petition and its contentions at the hearing,seeks torepresents a unit consisting of all production and maintenance employees of the company,excluding clerical and supervisory employees(including inspectors and the person in chargeof the machine shop,the latter sometimes being reterred to as an"engineer"),and depu-tizedwatchmen.4At thehearing, in answer to a questionseekingto ascertain its contention with respectto the appropriateunit,the A. F.L defined it as consisting of "all skilled operators inthe sewing room,and in the production of mattresses,all ciaftsnien,all operators of ma-chinery and equipment in the spring room, in the experiment room, and in the garnettroom . . . 386DECISIONS OF NATIONAL LABOR RELATIONIS BOARDfinding with respect to the unit at the present time because (a) con-trol would be in the hands of unskilled and migratory Negro labor,and (b) the skilled white personnel are allegedly excluded fromhaving a voice in the C. I. 0., and would therefore be unrepresented SThe Company, under -normal circumstances, is engaged in produc-tion requiring -the services of persons in the ratio of approximately4 skilled workers to 1 semi-skilled or unskilled worker.'However,due to conditions brought about by the national emergency, thecharacter of its production has gradually changed in the past 2 years,so that the Company now concentrates upon fewer items which itproduces in volume. In consequence the Company presently employsapproximately 65 skilled and 149 semi-skilled and unskilled workers,a ratio of about 3 skilled to 7 unskilled or semi-skilled employees.However, this shift alone is not sufficient to render an industrial unitinappropriate.It is common knowledge that in many industries, andparticularly in mass production industries, the unskilled personnelis in the majority.We take notice of the fact that in such industriesbargaining on the basis of industrial units is successfully conducted.Insofar as the Company's bargaining relations are concerned, therecord demonstrates that an industrial unit has functioned effectively.Indeed, at the hearing and in their briefs, both the Company and theA. F. L., as the representative of such a unit, strongly emphasizedthe amicable and beneficial relationships which have, existed betweenthem.As indicated above, both the Company and the A. F. L. refer to thetransitory and migratory qualities of the Company's unskilled andsemi-skilled Negro employees as a reason for either (a) not findingany unit appropriate at this time, or (b) excluding such employeesfrom the unit.The facts do not bear out such a description of theseemployees., On July 14, 1943, the Company employed approximately216 workers within the unit sought by the C. I. O. and presentlyrepresented by the A. F. L.; 10 approximately 59 were white workersand the rest Negroes; approximately 65 of these employees wereskilled, and the balance were unskilled or semi-skilled; and approxi-mately 90 percent of the skilled labor is white.During the periodS This appears to be a tacit admission by the Company that the unit sought by theC I. 0. would,under normal conditions,be appropriate;the objection of the Company isapparently not directed toward the classifications of employees within the unit, but to theC. I 0. acting as their representative.This is borne out by the fact that the Company has,as herein indicated,bargained for 2 years with the A.F. L. on the basis of an industrialunit, and by the further fact that the Company, on or about June 28, 1943, executed a con-sent election agreement which described the'umt as consisting of "all production and main-tenance employees, exclusive of superintendent,foremen, clerical workers, engineers, anddeputized watchmen "-0The record indicates that at the time of the execution of the agreement of August 5,1941, 80 percent of the employees of the Company were skilled and 20 percent wereeither semi-skilled or unskilled10 See footnote 5,supra. V. S. BEDDINGCOMPANY387between March 10 and July 14, 1943, the Company engaged 352 newworkers (127 white and 225 Negro) to fill the places of 359 workers(118 white and 241 Negro) who left its employ.The record furtherindicates that the number of employees within the unit is compara-tively stable.-Thus, the figures cited by the Company tend to indicatethat the white employees are more transitory than the Negro 12 Inany event, the record does not disclose sufficient evidence to supporta finding that the Negroes as a groupare moretransient than thewhite employees.Although the Company contends that 98 percentof the turnover involves semi-skilled and unskilled labor, the afore-mentioned figures would certainly appear to negate this contention.We, therefore, reject the arguments of the Company and the A. F. L.,based upon the alleged instability of the Negro personnel,for a unitwhich would exclude the common labor group.The contention that the skilled employees alone should constitutean appropriate unit, on the grounds other than the claimed transitorycharacter of the unskilled employees, is also without merit.Thebargaining history of the Company and of the industry13 indicatesthat bothclasses ofemployees, i. e., the skilled and unskilled, areusually included within the same unit.There is a close interrelationbetween the two classes and no functional basis is indicated in therecord which would warrant their separation. 'Accordingly, we findthis contention to be without merit 14It would appear that the objection of both the Company and theA. F. L. to the proposed industrial unit is based solely upon the groundthat the C. I. 0. includes within its ranks at the present time onlyNegro employees, a circumstance which they assert would result in thecolored employees, were the C. I. 0. certified as the bargaining repre-sentative of all the Company's employees controlling the bargainingon behalf of both colored and white employee.That neither the Com-11On March 3, 1943, there were approximately 213 employees on the Company's pay rollin the unit hereinafter found appropriate.On July 14, 1943, there were approximately216 employees within said unit.11The Company, on July 14, 1943, employed 216 workers, 59 white and 157 Negro. Be-tween March 10 and July 14, 1943, 127 white employees left the Company, a turnover of 215percent ; during the same period, 225 Negro employees left,a turnover of 143 percent.Thus, it would appear that there is less turnover among the Negro personnel of the Com-pany than among its white personnel,in proportion to the number of employees in eachgroup.13Matter of Memphis Furniture Company,51 N. L. R. B. 1447;Matter of Jasper Co.,45 N. L. R B. 374;Matter of Charlton Company, Inc,45 N. L. R. B. 772;Matter ofGluck Brothers,Inc., 45 N. LR B. 1159;Matter of Los Angeles Period Furniture Co.,43 N. L. R B. 327;Matter of The Nahon Company,42 N L. R. B. 32914 SeeMatter of Southern Wood Preserving Company,37 N. L. R. B.25.In that case,the intervenor sought two units ; one composed of skilled employees which would be con-fined solely to white workers, and the other composed of unskilled labor do hich wouldconsist of Negroes. In that case,in finding that a single unit including both types of em-ployees was appropriate,we stated:"The record does not clearly show any differentiationin functions which would constitute a basis for the segregation of white and coloredemployees into separate bargaining units."549875-44-vol. 52-26 388DECISIONS Or NAT'IONA'L LABOR RELATIONS BOARDpany nor the A. F. L. opposes an industrial unit, as such, is evidencedby the past bargaining relations between the two and by the fact thatboth were parties to the consent election agreement which precededthe hearing herein.They do oppose the finding of an appropriateunit if there is a possibility that the colored workers, through havinga majority, would control it.The color or race of employees is an irrelevant and extraneous con-sideration in determining, in any case, the unit appropriate for thepurposes of collective bargaining.We have consistently refused todelimit units on the basis of race, and the national policy has recentlybeen stated by the President to be opposed to any discrimination onracial grounds.The President's Executive Order 15 provides that"there shall be no discrimination in the employment of any person inwar industries or in Government by reason of race, creed, color, ornational origin, and . . . it is the duty of all employers . . . and alllabor organizations, in furtherance of this policy and of this Order,to eliminate discrimination in regard to hire, tenure, terms or condi-tions of employment, or union membership because of race, creed,color, or national origin."It is plain, therefore, that a finding that the industrial unit is in-appropriate because the majority of the employees in the unit arecolored would be contrary to the spirit of the Executive Order andthe established principles of this Board.The circumstance that themembership of the C. I. O. is exclusively colored is equally irrelevant.The record refutes any claim that the C. I. O. discriminates againstwhite employees in membership or otherwise.The constitution ofthe C. I. O. International prohibits racial discrimination, and therecord does not show that any white employee has been refused mem-bership.There is no warrant, therefore, for assuming that theC. I. O. discriminates against white persons, and consequently nooccasion for passing upon the question whether a union which deniesmembership to employees on the basis of race may nevertheless repre-sent a unit composed in part of members of the excluded race 16Wefind that the industrial unit is appropriate.A dispute exists with regard to inspectors, whom the Company andthe A: F. L. would include within the appropriate unit, whereas theC. I. O. would exclude them. The record indicates that these rem-ployees have the power to recommend discharge.Accordingly, weshall exclude them from the unit.We find that all production and maintenance employees of the Com-pany, excluding superintendents, foremen, inspectors, and any other1+ Executive Order No 9346, amending Executive Order No 8802.10 SeeBrotherhood of Railway and Steamship Clerks, Freight Handlers, Express andStation Employees, et al v United Transport Service Employees of America, etc.,- App.D. C -, 12 L R. R 875 (August 2, 1943). U. S. BEDDINGCOMPANY389supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, clerical employees, deputizedwatchmen, and engineers, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The A. F. L.contended at the hearing that, if an election is to be held, eligibilityto vote therein should be determined as of the pay-roll date of July 7,1943, because said pay roll is the one nearest to the time its contractwith the Company was allegedly automatically renewed 17However,in order not to disenfranchise any of the workers herein, we shallfollow our customary procedure and shall direct that the' employeesof the Company eligible to vote in the election shall be those in theappropriate anit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.'sDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIE=D that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with U. S. BeddingCompany, Memphis, Tennessee, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or oni4 In its brief, the A F L.urges that eligibility should be determined as of the week ofAugust 5, 1943, the date of the current expiration of the contract18 The C I.O. requested that it appear upon the ballot as "Local No. 282, UnitedFurniture Workers of America,CIO," and the A F. L requested that it appear upon theballot as "Upholsterers' International Union of North America, Local No 417, A F of L "Both requests are hereby granted. 390DECISIONSOF NATIONAL LABORRELATIONS BOARDvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit .orbeen discharged for cause, to determine whether they desire to berepresented by Local No. 282, United Furniture Workers of America,C. I. 0., or by Upholsterers' International Union of North America,Local 417, A. F. of L., for the purposes of collective bargaining, or byneither.CHAIRMAN MII.LIS took no part in the consideration of the aboveDecision and Direction of Election.